Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-20 are pending.
The prior art submitted on July 08, 2019 has been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, nowwitstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smyth (2014/0253722) in view of Nelson, JR. (2014/0277954).
With respect to claim 14 and 19, Smyth discloses a vehicle including a front axle and a rear axle (see inherently see at least figure 17A); GPS for determining a location (see at least paragraphs 0007, 0094 and 0105); and a tracking mode controller to determine a wheel steering angle based on a turn center location corresponding to a navigation curve and one or more measurements between the turn center location and the vehicle (see at least figure 17A, 19, and paragraphs 0141 and 0145); determine a heading error offset adjustment based on the turn center location and the one or more measurements between the turn center location and the vehicle; and cause the vehicle 
Smyth does not explicitly disclose the front and rear axle and the position sensor.  However, such limitation is too well known and old at the time the invention was made, for example, see figure at least figure 3B, item 104 and the two axles of the Nelson, JR. reference.  It would have been obvious to an ordinary skill in the art to incorporate the teaching of Nelson, JR. into the system of Smyth in order to install the position sensor at a desire location.
With respect to claims 15-18, it would have been obvious that the system can be a front or rear wheel steer vehicle, and the position sensor can be install at a various desire location.
As per claim 20, Smyth also discloses this limitation in at least figures 17A, 17B and paragraphs 0064, 0066 and 0067.
Claims 1-13 are allowable.
Conclusion
Claims 14-20 are rejected.    Claims 1-13 are allowable.
The following references are cited as being of general interest:  Zavoli et al. (4,788,645), Correia (7,077,232), Wang et al. (8,359,139), Mikuriya et al. (2008/0249686), Harrill et al. (2009/0106990) and Stromsoe (2018/0002882).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








									

								
March 12, 2021		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661